DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 3, 6 and 7 are objected to because of the following informalities: 
The claims recites “The cathode of the electrolytic cell with zero polar spacing according to claim”, when it appears it should more consistently read “The electrolytic cell cathode with zero polar spacing according to claim”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2, 3, 8 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 2, the claim reads “a nickel spacing part, wherein nickel spacing part is provided with”.  It is unclear as to if the second instance of “nickel spacing part” intends to refer back to the first instance or to a new and separate limitation.  However, for the purpose of Examination it has been 
Further as to claim 2, the claim recites the limitation “the fixing hole”.  There is insufficient antecedent basis for this limitation in the claim.  Antecedent basis exists for “the plurality of fixing holes”
Further as to claim 2, the claim recites the limitation of a spacing pin penetrating through fixing holes; however, it is unclear as to how a single spacing pin can penetrate through a plurality of fixing holes.  For the purpose of Examination it has been interpreted that a single nickel spacing part comprising a single fixing hole through which extends a single spacing pin.
It is important to note that the limitation “the spacing pin” is also present in claim 3, and any changes made to the limitation in claim 2, should correspondingly be made to claim 3.  
As to claim 3, the term "high" in the claim is a relative term which renders the claim indefinite.  The term "high" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Use of the term “high” renders indefinite the degree of temperature and corrosion resistance.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2016/0032468 to Fulvio et al. (Fulvio) in view of US Patent Application Publication No. 2018/0105942 to Shannon et al. (Shannon).
As to claim 1, Fulvio teaches an electrolytic cell cathode with zero polar spacing, the cathode comprising a conducive column (4), a cathode net (1) connected to the conductive column (4), an elastic net (5) covering the cathode net (1), a surface net (6) covering the elastic net (5) (Paragraphs 0009, 0011, 0012, 0020 and 0029-0032; Figure 2).  Fulvio further teaches that the conductive column (4) connects the cathode net (1) to a back wall cathode plate (8) (Paragraph 0031; Figure 3).
However, Fulvio is silent as to how specifically the conductive column (4) is attached to the cathode net (1), elastic net (5) and surface net (6)
However, Shannon also discusses zero cap electrolysis cells wherein conductive columns (posts) (37) are utilized for attaching a back wall structure (31/33) to a cathode (35) and teaches that the conductive column (37) should be attached with a fastening part  (end part comprising connecting spider and cushion) that extends through holes in the cathode structure (35) (Paragraphs 0104, 0105, 0109, 0112, 0118, 0119, 0121 and 0151-0153; Figure 2), this structure utilized to help maintain zero gap operation and minimize damage in the cell (Paragraph 0112).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the conductive column of Fulvio with a conductive column comprising a fastening part penetrating through the cathode structure, the cathode net, elastic net and surface net of Fulvio, in order to ensure a conductive column that can help maintain zero gap operation and minimize damage in the cell as taught by Shannon.  
As to claim 2, the combination of Fulvio and Shannon teaches the apparatus of claim 1.  Shannon further teaches that the fastening part of the conductive column comprises a nickel spacing part (41) provided with a fixing hole (hole through which a screw fixing or push fit connector extends) through which a spacing pin (screw fixing or push fit connector) extends, and a spacing cap (38) connected to the spacing pin (Paragraphs 0118, 0119, 0147, 0152 and 0161; Figure 2).  The spacing cap (38) extending through the hole in the cathode structure, and thus in combination covering an internal surface of the surface net formed by the hole.  
As to claim 3, the combination of Fulvio and Shannon teaches the apparatus of claim 2.  Shannon further teaches that the spacing cap (cushion) (38) is made of a non-metallic element, such as PTFE, with “high” temperature and corrosion resistance (Paragraphs 0122).  Shannon fails to specifically teach a material utilized for the pin; however, it would have been obvious to one of ordinary skill in the art to select the material for the pin from the other materials utilized for forming the conductive column structure, thus including the non-metallic element of the cushion, with the reasonable expectation of effectively forming the pin in a manner that is compatible with the desired function of the conductive column as a whole.  
As to claims 4, 8 and 9, the combination of Fulvio and Shannon teaches the apparatus of claims 1, 2 and 3.  Shannon further teaches that the conductive column comprises support rib plates (42) connecting the cathode structure to the cathode back wall plate (Paragraph 0152; Figure 2)
As to claim 5, the combination of Fulvio and Shannon teaches the apparatus of claim 4.  Shannon further teaches that the support rib plate (42) comprises L-shaped portions (Paragraph 0152; Figures 2 and 3B).
As to claim 6, the combination of Fulvio and Shannon teaches the apparatus of claim 4.  Fulvio further teaches that the surface net (6) (flexible planar cathode) comprises nickel (Paragraphs 0012 and 0030).
As to claim 7, the combination of Fulvio and Shannon teaches the apparatus of claim 4.  Fulvio further teaches that the elastic net (5) is of a wavy structure (Figure 2).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CIEL P Contreras whose telephone number is (571)270-7946.  The examiner can normally be reached on M-F 9 AM to 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/CIEL P Contreras/Primary Examiner, Art Unit 1794